Name: Commission Regulation (EEC) No 269/91 of 1 February 1991 setting general implementing rules for the standard amounts used for financing expenditure in connection with public storage
 Type: Regulation
 Subject Matter: sources and branches of the law; NA
 Date Published: nan

 Avis juridique important|31991R0269Commission Regulation (EEC) No 269/91 of 1 February 1991 setting general implementing rules for the standard amounts used for financing expenditure in connection with public storage Official Journal L 028 , 02/02/1991 P. 0022 - 0022 Finnish special edition: Chapter 3 Volume 36 P. 0123 Swedish special edition: Chapter 3 Volume 36 P. 0123 COMMISSION REGULATION (EEC) No 269/91 of 1 February 1991 setting general implementing rules for the standard amounts used for financing expenditure in connection with public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund (Guarantee Section) (3), as last amended by Regulation (EEC) No 787/89 (4), and in particular the second paragraph of Article 6 thereof, Whereas Council Regulation (EEC) No 1678/85 (5), as last amended by Regulation (EEC) No 3609/90 (6) set the agricultural conversion rates to be used for the standard amounts mentioned in Article 6 of Regulation (EEC) No 1883/78; whereas the operative event determining the rates applicable should be deemed to occur on the first day of the EAGGF Guarantee Section financial year; Whereas, however, the Council's decision on the agricultural conversion rates for the 1991 financial year has been made after its commencement; whereas in consequence the operative event for the 1991 financial year must be specifically determined; Whereas in view of the changes made in the method of determining the abovementioned standard amounts they should again be paid in full; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 The following Article is hereby inserted in Commission Regulation (EEC) No 1643/89 (7): 'Article 1a The standard amounts shall be converted into national currency using the agricultural conversion rate applicable on the first day of the EAGGF Guarantee Section financial year, concerning the public storage expenses. For the 1991 financial year, however, the agricultural conversion rate to be used shall be that applicable on 17 December 1990.' Article 2 Article 2 of Commission Regulation (EEC) No 1730/86 of 3 June 1986 on certain detailed rules for financing interventions by the EAGGF Guarantee Section (8) is hereby deleted with effect from 1 October 1990. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 164, 24. 6. 1985, p. 1. (2) OJ No L 201, 31. 7. 1990, p. 9. (3) OJ No L 216, 5. 8. 1978, p. 1. (4) OJ No L 85, 30. 3. 1989, p. 1. (5) OJ No L 164, 24. 6. 1985, p. 11. (6) OJ No L 351, 15. 12. 1990, p. 1. (7) OJ No L 162, 13. 6. 1989, p. 12. (8) OJ No L 150, 4. 6. 1986, p. 14.